NO. 07-12-0073-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 5, 2012
                          ______________________________

                         Estate of LOZELL KEETER, Deceased
                         ______________________________

              FROM THE 110th DISTRICT COURT OF FLOYD COUNTY;

                  NO. 10,306; HON. WILLIAM P. SMITH, PRESIDING
                        ______________________________

                              MEMORANDUM OPINION
                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Joe Keeter perfected this appeal on February 9, 2012. The clerk’s record was

filed on March 26, 2012. The reporter’s record has not been filed because appellant

apparently failed to pay or make arrangements to pay for it, as required by Texas Rule of

Appellate Procedure 35.3(b)(3). By letter dated May 18, 2012, we directed appellant to

certify to this court, by May 28, 2012, that he had complied with rule of procedure

34.6(b)(1) and 35.3(b)(3). So too was he informed that failure to meet that deadline

would result in the dismissal of his appeal. To date, this court has not received either the

reporter’s record or notification that the record has been paid for or that arrangements

have been made for payment. Nor has this court received any request to postpone the

dismissal date.    Nor do we have any indication that the appellant is indigent.

Consequently, we dismiss the appeal for want of prosecution.

                                                 Per Curiam